Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				        DETAILED ACTION
				        CLAIM OBJECTION
The recited limitations other than “wherein a wind pressure of air containing ions supplied from the destatcizer in the sorting device is 0.5 MPa or less” of claim 9 is recited in amended claim 1 and thus they are redundant.  Deletion of such limitations is suggested.  
The recited “by the magnetic field” in line 7 of claim 1 should be “by the adsorbing magnet” or “by the magnetic field of the adsorbing magnet”.
The recited “the downstream side” in line 12 and “the upstream side” in line 15 of claim 1 should be “a downstream side” and “an upstream side”, respectively. 

					  REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-122985 with a partial English translation in view of English abstract of CN 204093560U (Jan. 14, 2015).
The instant claim 1 further recites a system configuration and magnetizing magnetic located on upstream side of a transport path over a conveying pipe 24 of JP.  The instant claim 9 further recites that the magnetic foreign matter is magnetized by the magnetizing magnet before removing the magnetic foreign matter by the adsorption magnetic over JP.
English abstract of CN utilization of a magnetizing pipe located before magnetic separation recycler which would improve recycling rate of metal by twice to three times than that of not magnetized.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the magnetizing magnet taught by CN on an upstream side of a conveying pipe 24 of JP since CN teaches improved recycling rate of metal by magnetizing the metal before removal absent showing otherwise.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserts that table 1 would show a higher amount of removed magnetic foreign matters which would be unexpected result.
But, such higher amount of removed magnetic foreign matter would be expected result by utilizing the magnetizing magnetic located on the upstream side of a conveying pipe 24 of JP before removing the magnetic foreign matter by the adsorption magnet as .

Claims 3-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001-122985 with a partial English translation in view of English abstract of CN 204093560U (Jan. 14, 2015) as applied to claims 1, 2, 7 and 9 above, and further in view of Fascio (US 2012/0245257 A1).
The instant claims further recite the following.
1. Polyolefin resin (claim 4) in a form of a strand or a rod is cut to produce the resin granule mass in claims 3 and 15.
2. A surface magnetic flux and a magnetic flux density in claims 5, 6 and 12-14.
3. Claims 10 and 11 recite configuration of a sorting device.
As to the above point 1: Fascio teaches recycling of polymers by grinding to a particle size in [0041]. Fascio teaches the recycled polymers include HDPE and LDPE and various forms thereof in [0034] and plastic lumber taught therein would fall within scope of the recited rod.  Fascio also teaches recycled fiber materials in [0035] which would fall within scope of the recited strand. Such recycling would meet claims 3 and 4.
As to the above point 2: JP basically teaches the same process of removing magnetic foreign matter claimed and thus utilization various magnets having the recited surface magnetic flux and a magnetic flux density would be obvious.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is 
 ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
In this case, the change in a condition would be the magnetic power. Further, tables 1 and 2 of JP teach various % of the removed foreign (i.e., magnetic) materials and thus the recited surface magnetic flux and a magnetic flux density as well as the recited pressure of claim 9 would be obvious since such variation would be dependent on the desired amount of the foreign (i.e., magnetic) materials in the recycled HDPE and LDPE (i.e. purity of the polymer) for intended uses to one skilled in the art.
Further, CN teaches 1.0-2.0T for the magnetic field which would meet claims 5, 6, 12 and 13 or make them obvious.
As to the above point 3: The figure 2 of JP with CN would make the claims 10 and 11 obvious since JP with CN teaches the same method and sorting device claimed.
Tables 1 and 2 of JP teach various % of the removed foreign (i.e., magnetic) materials.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known recyclable polymers such as HDPE and LDPE and various forms thereof such as grinded fibers and plastic lumber of Fascio in the method of removing metal (i.e., magnetic foreign matter) of JP with CN since JP and Fascio teaches recycling of polymer and removal of foreign material and since an 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/March 14, 2022                                                 /TAE H YOON/                                                                                  Primary Examiner, Art Unit 1762